     Case 2:05-cr-00155-SJO Document 101 Filed 03/05/21 Page 1 of 2 Page ID #:308



1    TRACY L. WILKISON
     Acting United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     MAXWELL COLL (Cal. Bar No. 312651)
4    Assistant United States Attorney
     General Crimes Section
5         1200 United States Courthouse
          312 North Spring Street
6         Los Angeles, California 90012
          Telephone: (213) 894-1785
7         Facsimile: (213) 894-0141
          E-mail:    maxwell.coll@usdoj.gov
8
     Attorneys for Plaintiff
9    UNITED STATES OF AMERICA

10                           UNITED STATES DISTRICT COURT

11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,                No. 2:05-CR-00155-SJO

13             Plaintiff,                     NOTICE OF REASSIGNMENT OF CRIMINAL
                                              CASE
14                   v.

15   TONY RIVERA,

16             Defendant.

17

18        Plaintiff, United States of America, hereby advises the Court and
19   all parties that the above-captioned case has been reassigned to a new
20   Assistant United States Attorney (“AUSA”) as follows:
21
                                Name                      E-Mail Address
22   Previously Assigned        BRUCE RIORDAN             bruce.riordan@usdoj.gov
     AUSA
23

24
     Newly Assigned AUSA        MAXWELL COLL              maxwell.coll@usdoj.gov
25

26
27

28
     Case 2:05-cr-00155-SJO Document 101 Filed 03/05/21 Page 2 of 2 Page ID #:309



1         Please    make    all   necessary       changes   to   the   Court’s      Case

2    Management/Electronic Case Filing system to ensure that the newly

3    assigned AUSA is associated with this case and receives all e-mails

4    relating to filings in this case.

5

6    Dated: March 5, 2021                 Respectfully submitted,

7                                         TRACY L. WILKISON
                                          Acting United States Attorney
8
                                          BRANDON D. FOX
9                                         Assistant United States Attorney
                                          Chief, Criminal Division
10

11                                              /s/
                                          MAXWELL COLL
12                                        Assistant United States Attorney

13                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                              2
